Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of SEQ ID Nos. 277 and 466 in the reply filed on 11/18/2020 is acknowledged.  Applicant states SEQ ID Nos. 277, 298 and 416 have overlapping sequences and SEQ ID Nos. 466, 499 and 578 have overlapping sequences as request examination of these together.  
The Examiner will include the above sequences for examination.
The remainder of the sequences are withdrawn as being drawn to a non-elected invention.
Status of the Application
	Claims 12-17 and 20-25 are currently under examination.  Claims 18, 19, 26 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 12/13/2019 and 11/18/2020 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.


Claim Rejections – Improper Markush
Claims 20, 21 and 23-25 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. 
When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled: 
(A) All alternatives have a common property or activity; and 
(B) (1) A common structure is present, i.e., a significant structural element is shared by all of the alternatives; or 
(B) (2) In cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains. 
In paragraph (B)(1), above, the words “significant structural element is shared by all of the alternatives” refer to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. The structural element may be a single component or a combination of individual components linked together. 
In paragraph (B)(2), above, the words “recognized class of chemical compounds” mean that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In order for the members of the Markush group to belong to “recognized class of chemical compounds” there must be an expectation that the members of the class will 
In the instant case, the nucleic acid sequences do not share both a substantial structural feature and a common use that flows from that structure.  Furthermore, the nucleic acid sequences to do not belong to a recognized class of chemical compounds with the expectation that one member can be substituted for the other given each has a different sequence, binds to the target differently and would have different activity. In other words, there is no expectation that any one of the nucleotide sequences as claimed can be substituted for any of the other with a completely different sequence with the expectation of the same activity.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).  


	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015035231 (of record IDS 12/13/2019), WO2015036451 (of record IDS 12/13/2019) and Valenzan et al. (US Patent 9,404,100).

WO ‘451 teach methods of treating Pompe disease comprising administering an antisense targeted to exon 2 of the GAA for correcting Pompe disease caused by a mutation preventing the inclusion of exon 2 of the GAA pre-mRNA within the mature GAA mRNA, in particular the c.-32 IVS1-13 T>G (see pages 2-5).  WO ‘251 further
teach methods of co-administration of the antisense and an enzyme replacement therapy for treatment of Pompe disease (see page 30).
Valenzan et al. teach Pompe disease (acid maltase deficiency) is caused by a deficiency in the enzyme acid .alpha.-glucosidase (GAA).  GAA metabolizes glycogen, a storage form of sugar used for energy, into glucose.  The accumulation of glycogen leads to progressive muscle myopathy throughout the body which affects various body tissues, particularly the heart, skeletal muscles, liver, and nervous system (see column 1).  Valenzan et al. teach (abstract) a method of treating Pompe disease by administration of an acid alpha glucosidase, including (col 7, line 57) a recombinant acid alpha glucosidase and also teach, at col. 13, ll. 64-66, exemplary administration frequencies of weekly and every two weeks and further teaches at col 5 dosage amounts of 10 mg/kg of alpha glucosidase. 
It would have been obvious and one of skill would have been motivated to use a combination treatment comprising an antisense and a GAA enzyme to treat Pompe disease.  One would have been capable of combing said therapies as WO ‘251 
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 12-17, 20 and 23 is/are rejected under 35 U.S.C. 103 as being obvious over Bergsma et al (US 10,308,940), WO2015036451(of record IDS 12/13/2019) and Valenzan et al. (US Patent 9,404,100).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Bergsma et al. teach an antisense oligonucleotide having SEQ ID No. 12 and 33 that are identical to claimed SEQ ID Nos. 277 and 298 wherein the oligonucleotide 
WO ‘451 teach methods of treating Pompe disease comprising administering an antisense targeted to exon 2 of the GAA for correcting Pompe disease caused by a mutation preventing the inclusion of exon 2 of the GAA pre-mRNA within the mature GAA mRNA, in particular the c.-32 IVS1-13 T>G (see pages 2-5).  WO ‘251 further
teach methods of co-administration of the antisense and an enzyme replacement therapy for treatment of Pompe disease (see page 30).
Valenzan et al. teach Pompe disease (acid maltase deficiency) is caused by a deficiency in the enzyme acid .alpha.-glucosidase (GAA).  GAA metabolizes glycogen, a storage form of sugar used for energy, into glucose.  The accumulation of glycogen leads to progressive muscle myopathy throughout the body which affects various body tissues, particularly the heart, skeletal muscles, liver, and nervous system (see column 1).  Valenzan et al. teach (abstract) a method of treating Pompe disease by administration of an acid alpha glucosidase, including (col 7, line 57) a recombinant acid alpha glucosidase and also teach, at col. 13, ll. 64-66, exemplary administration frequencies of weekly and every two weeks and further teaches at col 5 dosage amounts of 10 mg/kg of alpha glucosidase. 
It would have been obvious and one of skill would have been motivated to use a combination treatment comprising an antisense and a GAA enzyme to treat Pompe disease.  One would have been capable of combing said therapies as WO ‘251 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 12-17 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-4, 9-14, 17, 19, 27, 36, 42-45 and 48 of co-pending Application No. 15,781,809.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter:  The instant claims and co-pending claims are both drawn to methods of treating Pompe disease using an antisense oligonucleotide for splicing of GAA and an enzyme replacement therapy and thus are not patentably indistinguishable.


Claims 12-17, 20 and 23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,829,764.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.
Claims of patent ‘764 are drawn to an antisense oligonucleotide have SEQ ID No. 12 which is identical to instant SEQ ID No. 277 wherein the oligonucleotide is for splicing GAA. It would have been obvious to use the antisense oligonucleotide in the methods of the instant claims. The Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001 at page 1008 (March 2008), 

Claims 12-17, 20 and 23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,308,940.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.
Patent ‘940 is drawn to methods of treatment of Pompe disease comprising administering an antisense oligonucleotide have SEQ ID No. 12 which is identical to instant SEQ ID No. 277 wherein the oligonucleotide is for splicing GAA.  Patent ‘940 does not teach a combination treatment using an enzyme replacement therapy.  Valenzan et al. teach Pompe disease (acid maltase deficiency) is caused by a deficiency in the enzyme acid .alpha.-glucosidase (GAA).  GAA metabolizes glycogen, a storage form of sugar used for energy, into glucose.  The accumulation of glycogen leads to progressive muscle myopathy throughout the body which affects various body tissues, particularly the heart, skeletal muscles, liver, and nervous system (see column 1).  Valenzan et al. (US Patent 9,404,100) teach (abstract) a method of treating Pompe disease by administration of an acid alpha glucosidase, including (col 7, line 57) a recombinant acid alpha glucosidase and also teach, at col. 13, ll. 64-66, exemplary administration frequencies of weekly and every two weeks and further teaches at col 5 dosage amounts of 10 mg/kg of alpha glucosidase. It would have been obvious and one 

Claims 12-17 and 20-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,696,967.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.
Patent ‘967 is drawn to methods of repairing aberrant splicing which causes Pompe disease comprising administering a pair antisense oligonucleotide targeted to the donor and acceptor splice sites wherein the oligonucleotides are identical to instantly claimed SEQ ID Nos. 277, 298, 416 or 446, 499 and 578.  Patent ‘967 does not teach a combination treatment using an enzyme replacement therapy.  Valenzan et al. teach Pompe disease (acid maltase deficiency) is caused by a deficiency in the enzyme acid .alpha.-glucosidase (GAA).  GAA metabolizes glycogen, a storage form of sugar used for energy, into glucose.  The accumulation of glycogen leads to progressive muscle myopathy throughout the body which affects various body tissues, particularly the heart, skeletal muscles, liver, and nervous system (see column 1).  Valenzan et al. (US Patent 9,404,100) teach (abstract) a method of treating Pompe disease by administration of an acid alpha glucosidase, including (col 7, line 57) a recombinant acid alpha glucosidase and also teach, at col. 13, ll. 64-66, exemplary administration frequencies of weekly and every two weeks and further teaches at col 5 dosage amounts of 10 mg/kg of alpha glucosidase. It would have been obvious and one of skill 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

	
										


/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635